DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13, 14, 16-19, 26-29 are pending.
Claims 13, 14, 16, 26-29 are under examination on the merits.
Claim 13 is amended.
Claims 15, 20-25 are previously canceled.
Claims 26-29 are newly added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27, 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Both claims depend on claim 13 which recites 10-20 wt% solid content. Yet claim 27 recites “up to 20 weight percent” solid content and claim 28 recites “between 10 weight percent to 20 weight percent” solid content.

Claim Objections
Claims 13 and 26 are objected to because of the following informalities:  the claim refers to “the solution” instead of “the lyophilization solution” in claim 13 steps C and D and in claim 26.  The scope of the claims are clear, but Applicant should use consistent terminology throughout the claims and specification- applicant should use “the lyophilization solution” throughout. Appropriate correction is required.

Claim Interpretation
As previously stated for the claim terminology “a solid content” in claim 13: In the instant specification, although “solid content” is not defined, it is used interchangeably with dissolved polymer content (see publication paragraph 8). However, the term “solid content” itself encompasses much more than only dissolved polymer content- it includes all solids in the analyte at hand. Since the term is not otherwise defined by the instant specification, it is considered below under this broader interpretation which includes all solids in the analyte. 

In claim 13, the new claim language “remains non-gelling at 20C for at least 18 hours” is interpreted in its broadest reasonable interpretation. The language is that of a property, not an active step. This is consistent with the instant specification, which describes copolymers that do not “exhibit” gel formation (e.g. publication paragraph 133). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 13, 15 and 16 under 35 U.S.C. 103 as being unpatentable over US 20100247598 by Shetty et al in view of US 20130236499 by Andjelic et al in the previous action is repeated and amended herein to reflect applicant’s amendment. New claims 26-29 are rejected under the same premise.
Shetty describes foams for biomedical application.
Regarding claim 13, Shetty describes a method of making a foam by lyophilization (paragraph 7) and the polymers he describes meet the instant definition of absorbable (paragraph 20). Shetty describes
Providing an absorbable polymer (paragraph 20)
Dissolving the polymer in solvent (paragraph 19)
Pouring the solution into a mold (paragraph 23) and 
Subjecting the solution in the mold to lyophilization to form a foam (paragraph 24)
Shetty describes the polymer in broad terms (e.g. “aliphatic polyesters…copolymers of lactide and caprolactone” paragraph 20), but is silent as to the specific qualities instantly claimed in step A. Shetty describes his foam as useful in medical devices such as tissue scaffolds such as skin and cartilage regeneration and conformed to fit defects in soft tissue (paragraph 28).
Regarding the solid content, Shetty describes 0.5-10 wt% dissolved polymer, or alternatively up to 15 wt% polymer (paragraph 19). Shetty also describes an optional added solid, which takes up 1-50 volume percent of the total volume of the particle and polymer-solvent mixture (wherein the total volume percent equals 100 wt%) (paragraph 26). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Shetty describes values -of total solids (dissolved polymer + solid) or of only dissolved polymer- overlapping with the claimed range.
Andjelic describes a specific poly lactide-co-epsilon caprolactone polymer.
Andjelic describes a block (segmented) copolymer of poly(lactide-co-epsilon caprolactone) copolymer with a mole ratio of polymerized lactide to caprolactone between 60:40 to 75:25 with a Tg of less than 0C and a crystallinity level of 20-50% (paragraph 17). Andjelic states that this copolymer is useful in medical devices that function by being deformable (paragraph 75) and do so without undergoing significant fracturing, cracking, splintering or other forms of breakage. Thus it would be obvious to one of ordinary skill to use the specific poly(lactide-co-epsilon caprolactone) polymer of Andjelic where Shetty more broadly describes copolymers of lactide and epsilon caprolactone because Andjelic’s copolymer is deformable without breaking in a medical device and Shetty describes deformable medical devices (e.g. skin tissue). 
Regarding the property of a solution that remains non-gelling at 20C for at least 18 hours, the instant specification specifically cites Andjelic as exemplary for its lack of exhibition of gelation (publication paragraph 133), therefore Andjelic is expected to meet the property of non-gelling at 20C for 18 hours. 

Regarding claim 14, Shetty describes 1,4 dioxane solvent (paragraph 19). 

Regarding claim 16, Shetty describes thicknesses of greater than 1cm, or 393 mils (claim 8). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Shetty describes values overlapping with the claimed range.

Regarding claim 26, the instant specification specifically cites Andjelic as exemplary for its lack of exhibition of gelation (publication paragraph 133), therefore Andjelic is expected to meet the property of non-gelling at 20C for 168 hours.

Regarding claims 27 and 28, Shetty describes 0.5-10 wt% dissolved polymer, or alternatively up to 15 wt% polymer (paragraph 19). Shetty also describes an optional added solid, which takes up 1-50 volume percent of the total volume of the particle and polymer-solvent mixture (wherein the total volume percent equals 100 wt% (paragraph 26). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Shetty describes values -of total solids (dissolved polymer + solid) or of only dissolved polymer- overlapping with the claimed range.


Regarding claim 29, Shetty and Andjelic are silent as to the mechanical integrity. However, the term “mechanical integrity” is not specifically defined by the instant specification. The instant 
Furthermore, the lack of definition of “mechanical integrity” means that under broadest reasonable interpretation, any maintenance of structure over 64 days meets the claim. Shetty in view of Andjelic is expected to meet this parameter because of the similarities in processing and composition outlined above in rejection of claim 13. 

Response to Arguments
Applicant’s argument p.6 of Remarks submitted 2/24/21 has been considered but is not persuasive. Applicant states that the instant invention is to a non-gelling process while the applied art Shetty requires gelling. This is not found convincing because there is no instant step which states no gelling takes place. That the polymer of Andjelic has a property of not gelling at room temperature does not prevent it from being gelled- gelling takes place by lowering the temperature, which is recited in Shetty (paragraph 23). The instant amendment describes the property of not gelling at 20C in step B, which in Shetty’s corresponding step is advantageous because it precedes pouring the solution into a mold (paragraph 23). One would want to pour a liquid- not a gel - into a mold so as to adopt the shape of the mold. 

In p.6 paragraph 2 applicant cites the instant specification in describing a non-gelling process, but applicant has not incorporated the non-gelation into the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766